Opinion issued February 27, 2009


 


 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00104-CR
____________

IN RE EARL RAMOND BEN, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Earl Ramond Ben, filed in this Court a pro se petition for writ of
mandamus asking that we direct  respondent
 to rule on a pending motion in trial
court cause number 1183659.  The petition for writ of mandamus is denied.
 
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).